IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                     FILED
                                                                   October 11, 2007
                                 No. 07-20164
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

JEREMY LEE CONLIN

                                             Plaintiff-Appellant

v.

BARBARA LANGE; SCOTT PAWGAN; JARROD LEE WALKER;
MARCIA TILLMAN, Individually, 9th District Court, Montgomery
County; RUSSELL SMITH; GOVERNOR RICK PERRY, Governor
of Texas; GREG ABBOTT, Attorney General of Texas; STATE OF
TEXAS; ERIC TAYCE BOND; APRIL KNUDSEN; MATTHEW PAUL

                                             Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:06-CV-1817


Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Jeremy Lee Conlin, Texas prisoner # 01293724, appeals the dismissal,
pursuant to 28 U.S.C. § 1915(e)(2)(B), as frivolous and for failure to state a claim
of his 42 U.S.C. § 1983 civil rights lawsuit. The district court’s dismissal is
reviewed de novo, accepting all of Conlin’s allegations as true.                See


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20164

Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005); see also Ashe v. Corley,
992 F.2d 540, 544 (5th Cir. 1993).
      If his brief is liberally construed, Conlin renews his claims that his trial
and appellate counsel were ineffective; that the State and the prosecution
violated his constitutional rights in failing to maintain an open-file policy; and
that Governor Perry violated his rights by failing to correct ambiguities in the
Code of Criminal Procedure.       He specifically waives any challenge to the
dismissal of his claims against defendant Lange for allegedly filing a false report
and against Tillman, Abbott, and Paul for malicious prosecution. Conlin also
waives by failing to brief any argument challenging the dismissal of his claims
against Texas and the Texas Legislature for violating his privacy rights and
exposing him to vigilante justice by requiring him to register as a sex offender.
See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      Conlin does not specifically renew his argument that the sex-offender-
registration requirement violated the Double Jeopardy Clause, arguing instead
that his claim arose under the Eighth Amendment. This court will not consider
the newly raised claim. See Stewart Glass & Mirror, Inc. v. U.S. Auto Glass
Discount Centers, Inc., 200 F.3d 307, 316-17 (5th Cir. 2000).
      As the district court determined, Conlin’s ineffective-assistance claims fail
because court-appointed counsel are not state actors for purposes of § 1983.
Polk County v. Dodson, 454 U.S. 312, 324-25 (1981). The district court similarly
correctly determined that Conlin’s claim regarding the State’s failure to
maintain an open-file policy did not give rise to a constitutional violation. See
Kyles v. Whitley, 514 U.S. 419, 437 (1995). Conlin’s claims against Governor
Perry arose exclusively under state law and thus likewise did not involve a
constitutional violation. See Levitt v. Univ. of Texas at El Paso, 759 F.2d 1224,
1230 (5th Cir. 1985).
      Conlin’s lawsuit was properly dismissed. Because he has not shown that
he could assert any viable claims if given an opportunity for additional factual

                                        2
                                No. 07-20164

development, the district court did not err in dismissing the complaint without
conducting an evidentiary hearing.     See Eason v. Thaler, 14 F.3d 8, 10
(5th Cir. 1994).
      The district court’s judgment is AFFIRMED. Conlin’s motion for the
appointment of counsel is DENIED.




                                      3